Case 3:18-bk-00800-.]AF Doc 208 Filed 10/02/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISI()N
IN RE: CASE NO.: 3:18-bk-00800-JAF
GEA SEASIDE INVESTMENT, INC. Chapter 11
Debtor (s).
/

 

DEBTGR’S MOTION TO DETERMINE LIEN NULL AND VOID
(Instrument Number 2014174354 - 311 N. Hollvwood, Davtona Beach, FL 32213)

Debtor, GEA SEASIDE INVESTMENT, INC., files this Motion to Determine Lien Null

and Void and in support states as follows:
ll INTR()DUCTION

1. On January 10, 2013, Debtor filed a previous Chapter 11 case 3:13-bk-00165-.1AF.
2. The automatic stay went into effect and remained in effect until entry of a confirmation
order on January 5, 2016. See 11 U.S.C. § 362(a), (c).
3. During all relevant times, Debtor owned the real property at 311 N. Hollywood, Daytona l
Beach, FL 32218 (the “Real Property”).
4. On September 26, 2014, the City of Daytona Beach placed a lien on the Real Pi'operty as

recorded at Book 7036 Page 2582 of the Offioial Records of Volusia County, Florida, Instrument

#2014174354.

5. 'l`he City of Daytona Beach did not seek or obtain relief from stay prior to imposing the
lien.

6. The actions of the City of Daytona Beach in attempting to create, perfect or enforce a 1ien

against property of the estate violated the automatic stay pursuant to 11 U.S.C. §§ 362(a)(4).
7. “In the Eleventh Circuit, actions ‘taken in violation of the automatic stay are void and

Witliout effect.”’ Venn v. Bazzel (In re Lambert), 273 B.R. 663 (Bankr. N.D. Fla. 2002) (quoting

Case 3:18-bk-00800-.]AF Doc 208 Filed 10/02/18 Page 2 of 3

Borg-Warner Accepz‘ance Corp. v. Hall, 685 F.2d 1306, 1308 (11th Cir. 1982).

8. The automatic stay arose When the prior Chapter 11 Was filed on January 10, 2013. The

“stay automatically arises Without the necessity of judicial intervention.” See Myers v. Miracle

Fincmce, ]rzc. (In re Myers), 402 B.R. 370 (Bankr. M.D. Ala. 2009).

9. The creation and recording of the lien Were in violation of the automatic stay and are

void.

10. Accordingly, the Debtor requests entry of an Order:

21.

b.

Finding the City ot`Daytona Beach violated the automatic stay in the prior case;
Determining the lien is null and void and of no further force or effect;

Directing Debtor to record the Order in the official records memorializing the
extinguishment of the lien; and

Granting any other relief the Court deems necessary and just.

DATED this ,Z" day of October, 2018.

Law Offices of Mickler & Mickler, LLP

By: /S/ TavlorJ. Kz'ng
TAYLOR J. KING

Florida Bar No. 72049

Attorney for Debtor(s)

5452 Arlington Expressway

Jacksonville, Florida 3221 l

(904) 725-0822\FAX 725-0855

CERTIFICATE ()F SERVICE

1 HEREBY CERTIFY that a copy of the foregoing was furnished to:

City of Daytona Beach
C/o Robert Jagger, City Attorney
301 S. Ridgewood Avenue

" Case 3:18-bk-00800-.]AF Doc 208 Filed 10/02/18 Page 3 of 3

Daytona Beach, FL 32114 (by U.S. Mail, postage pre-paid);
Which is the place it regularly conducts its business; and to
Office of United States Trustee
400 W. Washington, Suite 1100
Orlando, FL 32801 (by CM/ECF filing)
Which is the place he regularly conducts his business, this 21 day of October, 2018.

/s/ Ta )lor .]. KinO
Taylor J. King, Attorney

 

